993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Harry L. GASTON, Sr., Plaintiff-Appellant,v.Julius LLOYD;  Sandy Carter;  C. W. Kidd, Defendants-Appellees.
No. 92-7238.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  Robert D. Potter, District Judge.  (CA-90-182-C-C-P)
Harry L. Gaston, Sr., Appellant Pro Se.
Jacob Leonard Safron, Special Deputy Attorney General, Raleigh, North Carolina;  G.  Michael Barnhill, Womble, Carlyle, Sandridge & Rice, WinstonSalem, North Carolina, for Appellees.
W.D.N.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Harry L. Gaston, Sr., appeals from the district court's order entering judgment as a matter of law for Defendants in this 42 U.S.C. § 1983 (1988) action.*  Our de novo review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gaston v. Lloyd, No. CA-90-182-C-C-P (W.D.N.C. Nov. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  Gaston's motion for oral argument is denied.

AFFIRMED


*
 The district court dismissed Gaston's pendent state claims without prejudice